--------------------------------------------------------------------------------

Exhibit 10.1


VOTING AND SUPPORT AGREEMENT


This Voting and Support Agreement (this “Agreement”) is made and entered into as
of January 10, 2020, by and among WESCO International, Inc., a Delaware
corporation (“Parent”), and the stockholders of Anixter International Inc., a
Delaware corporation (the “Company”), listed on Schedule A hereto (each, a
“Stockholder” and, collectively, the “Stockholders”).


RECITALS


A.          Concurrently with the execution and delivery of this Agreement, the
Company is terminating that certain Second Amended and Restated Agreement and
Plan of Merger, by and among CD&R Arrow Parent, LLC, CD&R Arrow Merger Sub,
Inc., and the Company, dated as of January 1, 2020 (the “CD&R Merger Agreement”)
in accordance with its terms, and Parent will pay in full, on behalf of Warrior
Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”) and/or the Company, the Company Termination Fee (as defined in
the CD&R Merger Agreement) to CD&R Arrow Parent pursuant to Section 6.06(b) of
the CD&R Merger Agreement.


B.          Concurrently with the execution and delivery of this Agreement,
Parent, Merger Sub and the Company are entering into an Agreement and Plan of
Merger (as it may be amended, supplemented or otherwise modified from time to
time, the “Merger Agreement”) that, among other things and subject to the terms
and conditions set forth therein, provides for the merger of Merger Sub with and
into the Company, with the Company being the surviving entity in such merger
(the “Merger”).


C.          As of the date hereof, each Stockholder is the record and/or
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
the number of shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”) set forth next to such Stockholder’s name on Schedule A
hereto, being all of the shares of Common Stock owned of record or beneficially
by such Stockholder as of the date hereof (with respect to such Stockholder, the
“Owned Shares”, and the Owned Shares together with any additional shares of
Common Stock that such Stockholder may acquire record and/or beneficial
ownership of after the date hereof, such Stockholder’s “Covered Shares”).


D.          As an inducement and condition for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder has agreed to enter into this
Agreement with respect to such Stockholder’s Covered Shares.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


1.          Definitions.  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement.  When used in this Agreement, the following terms shall have the
meanings assigned to them in this Section 1.


“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be validly terminated
pursuant to Article VIII thereof.


“Transfer” shall mean (a) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any option or other Contract, arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any Covered Shares or
any interest in any Covered Shares (in each case other than this Agreement), (b)
the deposit of such Covered Shares into a voting trust, the entry into a voting
agreement or arrangement (other than this Agreement) with respect to such
Covered Shares or the grant of any proxy or power of attorney (other than this
Agreement) with respect to such Covered Shares, (c) entry into any hedge, swap
or other transaction or Contract which is designed to (or is reasonably expected
to lead to or result in) a transfer of the economic consequences of ownership of
any Covered Shares, whether any such transaction is to be settled by delivery of
Covered Shares, in cash or otherwise or (d) any Contract or commitment (whether
or not in writing) to take any of the actions referred to in the foregoing
clauses (a), (b) or (c) above.


2.          Agreement to Not Transfer the Covered Shares.


2.1         No Transfer of Covered Shares.  Until the Expiration Time, each
Stockholder agrees not to Transfer or cause or permit the Transfer of any of
such Stockholder’s Covered Shares, other than (i) with the prior written consent
of Parent (to be granted or withheld in Parent’s sole discretion) or (ii) with
respect to the Covered Shares set forth on Schedule A hereto, pursuant to and as
currently required by pledge arrangements with a third party banking institution
in existence as of the date of this Agreement.  Any Transfer or attempted
Transfer of any Covered Shares in violation of this Section 2.1 shall be null
and void and of no effect whatsoever; provided, however, that any Stockholder
may Transfer any such Covered Shares to (i) any other Stockholder or any
Affiliate of any such Stockholder, (ii) any family member (including a trust for
such family member’s benefit) of such Stockholder or (iii) any charitable
foundation or organization, in each case only if the transferee of such Covered
Shares evidences in a writing reasonably satisfactory to Parent such
transferee’s agreement to be bound by and subject to the terms and provisions
hereof to the same effect as such transferring Stockholder; provided, however,
that notwithstanding anything to the contrary herein, Stockholders shall be
permitted to Transfer by gift an aggregate of not more than 600,000 Covered
Shares to any charitable foundations or organizations without any restrictions
hereunder; provided further, that any such Transfers after the date hereof by
any Stockholder to the Zell Family Foundation shall not be deemed to be Covered
Shares and shall not be subject to the terms and conditions of this Agreement.


2.2          Update of Beneficial Ownership Information.  Promptly following the
written request of Parent, or upon a Stockholder’s or any of its Affiliates’
acquisition of beneficial (as defined in Rule 13d-3 under the Exchange Act) or
record ownership of additional shares of Common Stock after the date hereof,
such Stockholder will send to Parent a written notice setting forth the number
of Covered Shares beneficially owned by such Stockholder or any of its
Affiliates and indicating the capacity in which such Covered Shares are owned. 
Each Stockholder agrees to cause any of its Affiliates that acquires any shares
of Common Stock on or after the date hereof to execute an agreement in a form
reasonably acceptable to Parent to be bound with respect to this Agreement with
respect to such shares to the same extent such shares would be subject to this
Agreement had they been acquired by such Stockholder.
2

--------------------------------------------------------------------------------

3.          Agreement to Vote the Covered Shares.


3.1         Until the Expiration Time, at every meeting of the Company’s
stockholders at which any of the following matters are to be voted on (and at
every adjournment or postponement thereof), and on any action or approval of
Company’s stockholders by written consent with respect to any of the following
matters, each Stockholder shall vote (including via proxy) all of such
Stockholder’s Covered Shares (or cause the holder of record on any applicable
record date to vote (including via proxy) all of such Stockholder’s Covered
Shares):


  (a)          in favor of the adoption of the Merger Agreement; and


  (b)          against (A) any action or agreement that would reasonably be
expected to result in a breach of the Merger Agreement or result in any
condition set forth in Article VII of the Merger Agreement not being satisfied
on a timely basis, (B) any Company Takeover Proposal, or any other proposal made
in opposition to, in competition with, or inconsistent with the Merger
Agreement, the Merger or the transactions contemplated by the Merger Agreement
and (C) any other action, agreement or proposal which could reasonably be
expected to delay, postpone or adversely affect consummation of the Merger and
the other transactions contemplated by the Merger Agreement.


3.2          Until the Expiration Time, at every meeting of the Company’s
stockholders (and at every adjournment or postponement thereof), each
Stockholder shall be represented in person or by proxy at such meeting (or cause
the holders of record on any applicable record date to be represented in person
or by proxy at such meeting) in order for the Covered Shares to be counted as
present for purposes of establishing a quorum.


3.3       Each Stockholder shall execute and deliver (or cause the holders of
record to execute and deliver), within 48 hours of receipt, any proxy card or
voting instructions it receives that is sent to stockholders of the Company
soliciting proxies with respect to any matter described in Section 3.1, which
shall be voted in the manner described in Section 3.1 (with Parent to be
promptly notified (and provided reasonable evidence of) such execution and
delivery of such proxy card or voting instructions).


3.4        Notwithstanding anything to the contrary in this Agreement, if at any
time following the date hereof and prior to the Expiration Time, a Governmental
Entity enters an order restraining, enjoining or otherwise prohibiting the
Stockholders or their Affiliates from taking any action pursuant to Section 3.1,
Section 3.2 or Section 3.3 of this Agreement, then (i) the obligations of each
Stockholder set forth in Section 3.1, Section 3.2 or Section 3.3 of this
Agreement shall be of no force and effect for so long as such order is in effect
solely to the extent such order restrains, enjoins or otherwise prohibits such
Stockholder from taking any such action, and (ii) each Stockholder shall cause
the Covered Shares to not be represented in person or by proxy at any meeting at
which a vote of such Stockholder on the Merger Agreement or the transactions
contemplated thereby is sought or requested.


3.5          Without limiting the obligations of the Stockholders under this
Agreement, but only in the event and in each case that such Stockholder fails to
be counted as present or fails to vote all of such Stockholder’s Covered Shares
in accordance with this Agreement or except as provided in Section 3.4 above,
then in such event each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact the officers of Parent, and any individual who shall hereafter
succeed to any such officer of Parent, and any other Person designated in
writing by Parent (collectively, the “Proxy Holders”), each of them
individually, with full power of substitution, to vote such Stockholder’s
Covered Shares in accordance with this Agreement and, in the discretion of the
Proxy Holders, with respect to any proposed postponements or adjournments of
meetings of the Company’s stockholders at which any of the matters described in
this Agreement are to be considered. This proxy is coupled with an interest and
shall be irrevocable, and each Stockholder shall take such further action or
execute such other instruments as may be reasonably necessary to effectuate the
intent of this proxy and hereby revokes any proxy previously granted by such
Stockholder with respect to such Stockholder’s Covered Shares.  Notwithstanding
anything to the contrary in this Agreement, the proxy granted by this Section
3.4 shall terminate and be of no further force and effect upon the Expiration
Time.
3

--------------------------------------------------------------------------------

4.         Waiver of Appraisal Rights.  Each Stockholder hereby waives all
appraisal rights under Section 262 of the DGCL with respect to all of such
Stockholder’s Covered Shares owned (beneficially or of record) by such
Stockholder.


5.          No Solicitation.


5.1       From and after the date of this Agreement until the Expiration Time,
each Stockholder (solely in the capacity as a stockholder of the Company) shall,
and shall cause its Representatives to, immediately cease and cause to be
terminated any activities, discussions or negotiations being conducted with any
persons other than Parent with respect to any Company Takeover Proposal.  In
addition, each Stockholder (solely in the capacity as a stockholder of the
Company) agrees to be subject to Section 5.03 of the Merger Agreement as if each
were the “Company” thereunder (including with respect to the obligations to
notify Parent promptly, and in any event within 24 hours of receipt, in writing
of any Company Takeover Proposal or any inquiry with respect to, or that could
reasonably be expected to lead to, any Company Takeover Proposal and the
identity of the Person or group of Persons making such Company Takeover Proposal
or inquiry and to provide unredacted copies of all material correspondence and
proposed transaction documents, including any financing documents, received by
such Stockholder in connection with such Company Takeover Proposal or inquiry,
or, if communicated orally, a summary of the material terms of such oral
communication, and to otherwise keep Parent informed on a current basis of the
status of any such Company Takeover Proposal or inquiry, including any material
developments or change to the material terms thereof).


5.2          Notwithstanding the foregoing, from and after the date of the
Merger Agreement until the Expiration Time and if the Company is permitted,
pursuant to Sections 5.03(b) or 5.03(c) of the Merger Agreement, to have
discussions or negotiations in response to a Company Takeover Proposal that did
not result from a breach (other than a breach that is immaterial and
unintentional) of Section 5.03(b) of the Merger Agreement, each Stockholder and
its Representatives shall be permitted to participate in such discussions or
negotiations with such person making such Company Takeover Proposal, to the same
extent as the Company is permitted to do so under Sections 5.03(b) or 5.03(c) of
the Merger Agreement, subject to compliance by such Stockholder with the last
sentence of Section 5.1 above.


6.          No Legal Action.  Each Stockholder shall not, and shall cause its
Representatives not to, bring, commence, institute, maintain, prosecute or
voluntarily aid any claim, appeal, or proceeding which (a) challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement
or (b) alleges that the execution and delivery of this Agreement by any of the
Stockholders (or their performance hereunder solely in the capacity as a
stockholder of the Company) breaches any fiduciary duty of the Company Board (or
any member thereof) or any duty that any of the Stockholders have (or may be
alleged to have) to the Company or to the other holders of the Common Stock.


7.         Fiduciary Duties.  Each Stockholder is entering into this Agreement
solely in its capacity as the record holder or beneficial owner of such
Stockholder’s Covered Shares.  Nothing in this Agreement shall in any way, or
shall require any Stockholder to attempt to limit or affect any actions taken by
any of Stockholder’s designee(s) serving on the Company Board or any such
Stockholder in his or her capacity as a director, officer or employee of the
Company or any of its Affiliates, from complying with his or her fiduciary
obligations while acting in such designee’s capacity as a director of the
Company.  No action taken (or omitted to be taken) in any such capacity as
director, officer or employee shall be deemed to constitute a breach of this
Agreement.


8.          Notice of Certain Events.  Each Stockholder shall notify Parent in
writing promptly of (a) any fact, event or circumstance that would cause, or
reasonably be expected to cause or constitute, a breach of the representations
and warranties of such Stockholder under this Agreement or (b) the receipt by
such Stockholder of any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with this
Agreement.
4

--------------------------------------------------------------------------------

9.          Representations and Warranties of the Stockholder.  Each Stockholder
hereby represents and warrants to Parent that:


9.1         Due Authority.  The Stockholder has the full power and capacity to
make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 3.5 hereof.  If the Stockholder is not
a natural person, (a) the Stockholder is duly organized, validly existing and in
good standing in accordance with the laws of its jurisdiction of formation, as
applicable and (b) the execution and delivery of this Agreement, the performance
of the Stockholder’s obligations hereunder, and the consummation of the
transactions contemplated hereby have been validly authorized, and no other
consents or authorizations are required to give effect to this Agreement or the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by the Stockholder and constitutes a valid and
binding obligation of the Stockholder enforceable against it in accordance with
its terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar Laws affecting creditors’ rights and remedies generally.


9.2          Ownership of the Covered Shares.  (a) The Stockholder is, as of the
date hereof, the beneficial or record owner of such Stockholder’s Covered
Shares, free and clear of any and all Liens, other than those (i) created by
this Agreement or (ii) as disclosed on Schedule A hereto, and (b) the
Stockholder has sole voting power over all of the Covered Shares beneficially
owned by the Stockholder.  Except for the Covered Shares subject to the pledge
arrangements as set forth on Schedule A hereto, the Stockholder has not entered
into any agreement to Transfer any Covered Shares.  As of the date hereof, the
Stockholder does not own, beneficially or of record, any shares of Common Stock
or other voting shares of the Company (or any securities convertible,
exercisable or exchangeable for, or rights to purchase or acquire, any shares of
Common Stock or other voting shares of the Company) other than the Owned Shares.


9.3          No Conflict; Consents.


  (a)          The execution and delivery of this Agreement by the Stockholder
does not, and the performance by the Stockholder of its obligations under this
Agreement and the compliance by the Stockholder with any provisions hereof does
not and will not:  (a) conflict with or violate any Laws applicable to the
Stockholder, or (b) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a Lien on any of the Covered Shares beneficially
owned by the Stockholder pursuant to any Contract or obligation to which the
Stockholder is a party or by which the Stockholder is subject; provided,
however, that the parties acknowledge and agree that a portion of the Covered
Shares are subject to existing pledge arrangements (as set forth on Schedule A
hereto) and may be subject to Transfer in the event of a default under such
pledge arrangements. As of the date hereof, there is no event of default (or
event that with notice or lapse of time or both would become a default) under
any such pledge arrangements.


  (b)          No consent, approval, order or authorization of, or registration,
declaration or, except as required by the rules and regulations promulgated
under the Exchange Act, filing with, any Governmental Entity or any other
Person, is required by or with respect to the Stockholder in connection with the
execution and delivery of this Agreement or the consummation by them of the
transactions contemplated hereby.


9.4          Absence of Litigation.  As of the date hereof, there is no legal
action pending against, or, to the knowledge of the Stockholder, threatened
against or affecting the Stockholder that would reasonably be expected to
materially impair the ability of the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.
5

--------------------------------------------------------------------------------

10.        Representations and Warranties of Parent.  Parent hereby represents
and warrants to the Stockholder that:


10.1        Due Authority.  Parent has the full power and capacity to make,
enter into and carry out the terms of this Agreement.  Parent is duly organized,
validly existing and in good standing in accordance with the laws of its
jurisdiction of formation.  The execution and delivery of this Agreement, the
performance of Parent’s obligations hereunder, and the consummation of the
transactions contemplated hereby has been validly authorized, and no other
consents or authorizations are required to give effect to this Agreement or the
transactions contemplated by this Agreement.  This Agreement has been duly and
validly executed and delivered by Parent and constitutes a valid and binding
obligation of Parent enforceable against it in accordance with its terms, except
as enforcement may be limited by general principles of equity whether applied in
a court of law or a court of equity and by bankruptcy, insolvency and similar
Laws affecting creditors’ rights and remedies generally.


10.2         No Conflict; Consents.


  (a)          The execution and delivery of this Agreement by Parent does not,
and the performance by Parent of its obligations under this Agreement and the
compliance by Parent with the provisions hereof do not and will not:  (a)
conflict with or violate any Laws applicable to Parent, or (b) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, pursuant to any
Contract or obligation to which Parent is a party or by which Parent is subject.


  (b)          No consent, approval, order or authorization of, or registration,
declaration or, except as required by the rules and regulations promulgated
under the Exchange Act, filing with, any Governmental Entity or any other
Person, is required by or with respect to Parent in connection with the
execution and delivery of this Agreement or the consummation by Parent of the
transactions contemplated hereby.


10.3        Absence of Litigation.  As of the date hereof, there is no legal
action pending against, or, to the knowledge of Parent, threatened against or
affecting Parent that would reasonably be expected to materially impair the
ability of Parent to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.


11.        Miscellaneous.


11.1        No Ownership Interest.  Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to the Covered Shares.  All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Stockholder, and Parent shall have no authority to direct the
Stockholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein.


11.2         Certain Adjustments.  In the event of a stock split, stock dividend
or distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Common Stock” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.


11.3        Amendments and Modifications.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by all of the parties hereto.


11.4         Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.
6

--------------------------------------------------------------------------------

11.5      Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing, shall be sent by e-mail
of a .pdf attachment (providing confirmation of transmission), by reliable
overnight delivery service (with proof of service) or by hand delivery, and
shall be deemed given upon receipt by the parties at the following addresses (or
at such other address for a party as shall be specified by like notice);
provided, however that any notice received by e-mail transmission or otherwise
at the addressee’s location on any Business Day after 5:00 p.m. (addressee’s
local time) shall be deemed to have been received at 9:00 a.m. (addressee’s
local time) on the next Business Day:


  (i)          if to the Stockholder, to the address for notice set forth on
Schedule A hereto, with a copy to:


Equity Group Investments
2 N. Riverside Plaza, Suite 600
Chicago, IL  60606
Attn:  Joseph Miron
Email:  jmiron@egii.com


and


Neal, Gerber & Eisenberg LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL  60602
Attn:  David S. Stone
Email:  dstone@nge.com


  (ii)          if to Parent, to:


WESCO International, Inc.
225 West Station Square Drive, Suite 700
Pittsburgh, Pennsylvania 15219
Attn:  Diane Lazzaris
Email:  dlazzaris@wescodist.com


with a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Email:  AOEmmerich@wlrk.com; JLRobinson@wlrk.com
Attention:  Adam O. Emmerich; John L. Robinson


  (iii)          if to Company, to:


Anixter International Inc.
2301 Patriot Blvd
Glenview, IL  60026
Email:  justin.choi@anixter.com
Attention:  Justin Choi


with a copy to:


Sidley Austin LLP
787 7th Avenue
New York, NY  10019
Email:  irotter@sidley.com; gsaltarelli@sidley.com
Attention:  Irving L. Rotter; Gabriel Saltarelli
7

--------------------------------------------------------------------------------

11.6         Venue; Waiver of Jury Trial.


  (a)          Each of the parties (i) irrevocably submits itself to the
personal jurisdiction of all state and federal courts sitting in the State of
Delaware, including to the jurisdiction of all courts to which an appeal may be
taken from such courts, in any Proceeding arising out of or relating to this
Agreement, any of the transactions contemplated hereby or any facts and
circumstances leading to its execution or performance, (ii) agrees that all
claims in respect of any such Proceeding must be brought, heard and determined
exclusively in the Court of Chancery of the State of Delaware (provided that, in
the event subject matter jurisdiction is declined by or unavailable in the Court
of Chancery, then such Proceeding will be heard and determined exclusively in
any other state or federal court sitting in the State of Delaware), (iii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such courts, (iv) agrees not to bring any
Proceeding against any other party arising out of or relating to this Agreement,
any of the transactions contemplated hereby or any facts and circumstances
leading to its execution or performance in any other court and (v) waives any
defense of inconvenient forum to the maintenance of any Proceeding so brought.
The parties agree that a final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.  Each of the parties agrees to
waive any bond, surety or other security that might be required of any other
party with respect to any such Proceeding, including any appeal thereof.


  (b)          Each of the parties agrees that service of any process, summons,
notice or document in accordance with Section 11.5 will be effective service of
process for any Proceeding brought against it by the other party in connection
with this Section 11.6; provided, however, that nothing contained herein will
affect the right of any party to serve legal process in any other manner
permitted by applicable Law.  Notwithstanding the foregoing, the consents to
jurisdiction set forth in this Section 11.6 will not constitute general consents
to service of process in the State of Delaware and shall have no effect for any
purpose except as provided in this Section 11.6 and will not be deemed to confer
rights on any Person other than the parties.


  (c)          EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE FACTS OR
CIRCUMSTANCES LEADING TO ITS EXECUTION OR PERFORMANCE. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO PARTY OR REPRESENTATIVE OR AFFILIATE THEREOF HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER
KNOWINGLY AND VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH.


11.7        Documentation and Information.  Each Stockholder consents to and
authorizes the publication and disclosure by Parent and the Company of such
Stockholder’s identity and holding of the Covered Shares, and the terms of this
Agreement (including, for the avoidance of doubt, the disclosure of this
Agreement), in any press release, the Proxy Statement and any other disclosure
document required in connection with the Merger Agreement, the Merger and the
transactions contemplated by the Merger Agreement.


11.8       Further Assurances.  Each Stockholder agrees, from time to time, at
the reasonable request of Parent and without further consideration, to execute
and deliver such additional documents and take all such further action as may be
reasonable required to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement.
8

--------------------------------------------------------------------------------



11.9        Stop Transfer Instructions. At all times commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Time, in furtherance of this Agreement, the Stockholder hereby authorizes the
Company or its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to all of the Covered Shares (and that this
Agreement places limits on the voting and transfer of the Covered Shares),
subject to the provisions hereof and provided that any such stop transfer order
and notice will immediately be withdrawn and terminated by the Company following
the Expiration Time.


11.10       Enforcement.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.


11.11      Entire Agreement.  This Agreement, including the Schedules hereto,
constitutes the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to such
subject matter.  For the avoidance of doubt, nothing in this Agreement shall be
deemed to amend, alter or modify, in any respect, any of the provisions of the
Merger Agreement.


11.12      Reliance.  Each Stockholder understands and acknowledges that Parent
and Merger Sub are entering into the Merger Agreement in reliance upon the
Stockholders’ execution and delivery of this Agreement.


11.13      Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limiting the generality of the foregoing”.  When used in this Agreement, the
term “or” shall be construed in the inclusive sense of “and/or”.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.  The parties hereto
agree that they have been represented by counsel during the negotiation,
drafting, preparation and execution of this Agreement and, therefore, waive the
application of any Law or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.


11.14      Assignment.  Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties.  Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.


11.15     Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
9

--------------------------------------------------------------------------------

11.16      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.


11.17      Governing Law.  THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


11.18       Non-survival of Representations and Warranties.  None of the
representations and warranties in this Agreement or in any schedule, instrument
or other document delivered pursuant to this Agreement shall survive the
Effective Time or the termination of this Agreement.  This Section 11.18 shall
not limit any covenant or agreement contained in this Agreement that by its
terms is to be performed in whole or in part after the Effective Time or the
termination of this Agreement.


11.19      Termination.  This Agreement shall automatically terminate without
further action by any of the parties hereto and shall have no further force or
effect as of the earliest to occur of (i) the Expiration Time or (ii) with
respect to any Stockholder, the election of such Stockholder in its sole
discretion to terminate this Agreement promptly following any amendment of any
term or provision of the original unamended Merger Agreement dated as of the
date hereof that reduces or changes the form of consideration payable pursuant
to such Merger Agreement; provided that the provisions of this Article XI shall
survive any such termination. Notwithstanding the foregoing, termination of this
Agreement shall not prevent any party from seeking any remedies (at law or in
equity) against any other party for that party’s breach of any of the terms of
this Agreement prior to the date of termination.


[Signature page follows]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the date and year first above written.



 
WESCO INTERNATIONAL, INC.
       
By:
/s/ David S. Schulz
   
Name: David S. Schulz
   
Title: Senior Vice President and Chief Financial Officer
       
SAMUEL ZELL REVOCABLE TRUST
       
By:
/s/ Samuel Zell
   
Name: Samuel Zell
   
Title: Trustee
       
ZELL FAMILY FOUNDATION
       
By:
/s/ Samuel Zell
   
Name: Samuel Zell
   
Title: President
       
SAMSTOCK/SZRT, L.L.C.
       
By:
/s/ Philip G. Tinkler
   
Name: Philip G. Tinkler
   
Title: Vice President
       
SAMSTOCK/SIT, L.L.C.
       
By: 
/s/ Philip G. Tinkler
   
Name: Philip G. Tinkler
   
Title: Vice President
       
SAMSTOCK/ZFT, L.L.C.
       
By:
/s/ Philip G. Tinkler
   
Name: Philip G. Tinkler
   
Title: Vice President
       
SAMSTOCK/ALPHA, L.L.C.
       
By:
/s/ Philip G. Tinkler
   
Name: Philip G. Tinkler
   
Title: Vice President
       
KMJZ INVESTMENTS L.L.C.
       
By:
/s/ Philip G. Tinkler
   
Name: Philip G. Tinkler
   
Title: Vice President
       
SZ INTERVIVOS QTIP TRUST
       
By:
Chai Trust Company, LLC, its Trustee
       
By:
/s/ Philip G. Tinkler
   
Name:  Philip G. Tinkler
   
Title:  Vice President




--------------------------------------------------------------------------------

Schedule A


Name
 
Owned Shares*
 
Address
 
Shares Subject to
Pledge Arrangement**
 
Samuel Zell Revocable Trust
   
14,666
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
7,333
 
Samstock/SZRT, L.L.C.
   
1,449,432
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
724,716
 
Samstock/SIT, L.L.C.
   
362,147
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
330,634
 
KMJZ Investments L.L.C.
   
526,277
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
0
 
Samstock/ZFT, L.L.C.
   
55,588
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
55,588
 
Samstock/Alpha, L.L.C.
   
55,587
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
55,587
 
SZ Intervivos QTIP Trust
   
28,700
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
0
 
Zell Family Foundation
   
1,147,940
 
2 N. Riverside Plaza, Suite 600, Chicago, IL  60606
   
0
 




--------------------------------------------------------------------------------

*If any additional shares of Common Stock are owned by any of the Stockholders
as of the date of this Agreement, such shares shall be automatically deemed to
be “Owned Shares” notwithstanding the contents of this Schedule A other than any
additional shares of Common Stock acquired by the Zell Family Foundation after
the date of this Agreement.


**The shares of Common Stock set forth in this column are subject to existing
pledge arrangements entered into by the applicable Stockholders in connection
with stock loan agreements prior to the date of this Agreement.

--------------------------------------------------------------------------------